                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

ABRAHAM/RASHEEN GRANT/RAKIM                                                   PLAINTIFF
ADC #128147

VS.                                 5:19cv00211-BRW

TURNER, Nurse, Varner Unit                                                   DEFENDANT



                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 7th day of August, 2019.



                                                 Billy Roy Wilson________________
                                                 UNITED STATES DISTRICT JUDGE




                                             1
